2020 UT App 103



               THE UTAH COURT OF APPEALS

           STATE OF UTAH, IN THE INTEREST OF J.A.M.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                        STATE OF UTAH,
                          Appellee,
                               v.
                            J.A.M.,
                          Appellant.

                            Opinion
                       No. 20180610-CA
                       Filed July 2, 2020

      Third District Juvenile Court, Salt Lake Department
               The Honorable Susan Eisenman
                          No. 1083963

          Monica Maio, Marina Pena, and Monica Diaz,
                   Attorneys for Appellant
          Sean D. Reyes and Nathan H. Jack, Attorneys
                          for Appellee

JUDGE KATE APPLEBY authored this Opinion, in which JUDGES JILL
        M. POHLMAN and RYAN M. HARRIS concurred.

APPLEBY, Judge:

¶1      The juvenile court adjudicated J.A.M. delinquent for
aggravated kidnapping. On appeal, J.A.M. contends there was
insufficient evidence to establish the intent to commit a sexual
offense and that the court erroneously inferred that intent. We
affirm.
                           In re J.A.M.


                        BACKGROUND 1

¶2      Fifteen-year-old J.A.M. and seventeen-year-old K.G.
(Victim) were at their high school after hours. The two were
captured on surveillance video “hugging, kissing, and [lying] on
top of each other” on the school’s third floor landing. Victim
testified that, during this time, she told J.A.M. to stop, “but he
didn’t” and he “didn’t say anything.” She then “tried to” push
him away, “but he didn’t get off” her. After approximately ten
minutes, Victim said she successfully pushed J.A.M. off her, and
they went downstairs to the first floor.

¶3      On the first floor, Victim went to the women’s restroom,
where she spent between two and ten minutes. There was no
surveillance footage of the hallway near the restroom. Victim
testified that, when she exited the restroom, she “saw [J.A.M.]
and he had his genitals out.” Specifically, Victim said she could
see the “shape of his penis,” which was “under his shirt” but out
of his pants, and she could see “the bump,” which she did not
see when they were kissing on the third floor. During cross-
examination, Victim maintained she could see J.A.M.’s penis
“under his shirt” but not “under his pants,” although she
acknowledged she could not see the top of his pants.

¶4     At that point, Victim said J.A.M. “tried to grab” her from
behind by placing both of his hands around her stomach. Victim
“told him to stop, but he didn’t.” J.A.M. did not say anything as
he pulled her “backwards towards the bathroom.” Eventually,
Victim fell and J.A.M. grabbed her feet and tried to drag her into
the restroom. Victim “tried to” resist and “told him to stop”
throughout the episode, which lasted approximately ten minutes
before Victim was able to run away.

1. “On appeal from a bench trial, we view the evidence in the
light most favorable to the [juvenile] court’s findings.” In re
G.D.B., 2019 UT App 29, n.1, 440 P.3d 706 (quotation simplified).




20180610-CA                     2              2020 UT App 103
                            In re J.A.M.


¶5      J.A.M. was charged in juvenile court with aggravated
kidnapping on the basis that, while committing an unlawful
detention, he acted with the intent to commit a sexual offense.
See Utah Code Ann. § 76-5-302(1)(b)(vi) (LexisNexis Supp.
2019). 2 The case proceeded to a bench trial, where Victim
testified to the events described above.

¶6      After the State rested, J.A.M. moved for a directed verdict,
arguing the State did not meet its burden of proof. Specifically,
J.A.M. argued “the State ha[d not] presented any evidence of
intent that would lead one to believe any of [the enumerated]
crimes [that constitute a sexual offense] were going to be
committed or that it was the intent to commit any of those
crimes.” The State opposed the motion, arguing that “intent can
be implied by multiple other factors” and that J.A.M. “had
pulled his privates out of his pants,” tried to “drag [Victim] into
a secluded area where no one else could see against her will,”
while Victim “repeatedly . . . told him to stop.” This, the State
argued, was sufficient to infer J.A.M.’s “intent . . . to commit a
forcible sex offense . . . because he was committing the unlawful
detention while pulling her into the bathroom against her will,
while having his genitals exposed.” The court denied the motion
because there was “sufficient evidence of intent to commit a
sexual offense based on the only testimony [given] so far, which
is that [J.A.M.’s] pants were down and he was dragging [Victim]
by her feet.”

¶7     After trial, the court determined “beyond a reasonable
doubt that even though . . . Victim got away before any sexual
offense actually occurred,” J.A.M. “committed the offense of
Aggravated Kidnapping.” The court noted Victim and J.A.M.

2. Because the statutory provisions in effect at the relevant time
do not differ in any way material to our analysis from those now
in effect, we cite the current version of the Utah Code for
convenience.




20180610-CA                     3                2020 UT App 103
                             In re J.A.M.


“were engaged in sexual activity on the 3rd floor landing” of the
high school, specifically “hugging, kissing, and [lying] on top of
each other.” After reviewing the surveillance footage, the court
could not determine that this activity was nonconsensual beyond
a reasonable doubt but did “not find that it matter[ed].” And
although the court recognized there were inconsistencies
between the video and Victim’s testimony, it found Victim
credible.

¶8     Regarding the attack on the first floor, the court found
J.A.M. “was waiting for” Victim as she exited the restroom and
his “penis was obvious to . . . Victim where it had not been
obvious before.” Although the court could not “find beyond a
reasonable doubt whether [J.A.M.’s] pants were unbuttoned or
unzipped . . . , it was immediately obvious to . . . Victim that [his]
penis was protruding and more visible than it was before.” The
court also found J.A.M. “grabbed [Victim] from behind and tried
to get her into the bathroom,” despite her saying, “stop” and
“no,” and that when Victim fell, J.A.M. “grabbed her feet and
tried to pull her into the bathroom” before she was able to run
away.

¶9     These factual findings led the court to conclude that (1) by
grabbing Victim and trying to drag her to the restroom, J.A.M.
“prevented [her] from leaving the area”; (2) “[t]he outline of
[J.A.M.’s] penis was visible to [Victim] and was out of his pants
but covered by his shirt”; (3) the fact that “his penis was out of
his pants and visible indicate[d] sexual arousal from which an
intent to commit some kind of sexual offense of forcible sexual
abuse can be inferred”; (4) while an inference “that rape was
about to occur” was not justified, an inference “that some kind of
sexual act sufficient to meet the statutory requirements [of
forcible sexual abuse] was about to occur” was justified; and (5)
Victim said “no” and “stop,” tried to get away, and ultimately
succeeded in escaping. Accordingly, the court adjudicated J.A.M.
delinquent as charged. He timely appeals.




20180610-CA                      4                2020 UT App 103
                           In re J.A.M.


           ISSUES AND STANDARDS OF REVIEW

¶10 On appeal, J.A.M. concedes an unlawful detention
occurred, but he contends there was insufficient evidence to
conclude he had the intent to commit a sexual offense,
which elevated the crime to aggravated kidnapping. “When
reviewing a bench trial for sufficiency of evidence, we must
sustain the [juvenile] court’s judgment unless it is against the
clear weight of the evidence, or if the appellate court otherwise
reaches a definite and firm conviction that a mistake has been
made.” In re G.D.B., 2019 UT App 29, ¶ 18, 440 P.3d 706
(quotation simplified). “However, before we can uphold a
conviction it must be supported by a quantum of evidence
concerning each element of the crime as charged from which the
factfinder may base its conclusion of guilt beyond a reasonable
doubt.” In re K.O., 2010 UT App 155, ¶ 5, 238 P.3d 59 (quotation
simplified).

¶11 J.A.M. also argues the juvenile court erroneously inferred
that kissing and hugging on the third floor plus the visible
“bump” of his penis established his intent to commit a sexual
offense. “We will uphold a juvenile court’s inferences unless
the logic upon which their extrapolation from the evidence is
based is so flawed as to render the inference clearly erroneous.”
In re D.M., 2013 UT App 220, ¶ 9, 310 P.3d 741 (quotation
simplified).


                           ANALYSIS

                  I. Sufficiency of the Evidence

¶12 J.A.M. argues the juvenile court erred in crediting
Victim’s testimony because it was inconsistent and inherently
improbable. J.A.M. claims Victim was not a credible witness
because she “misrepresented the truth . . . on the material issue
of consent” regarding the kissing and hugging captured on



20180610-CA                    5                   2020 UT App 103
                             In re J.A.M.


surveillance video from the third floor of the high school. J.A.M.
also claims Victim gave what he characterizes as inherently
improbable testimony and argues the court clearly erred when it
found that J.A.M.’s penis was “out of his pants and visible”
when Victim had testified to only a “bump.” We address these
arguments in turn.

A.    Victim’s Credibility

¶13 J.A.M. argues Victim “misrepresented to the juvenile
court that the kissing on the third floor was [not] consensual.”
This, he claims, renders her entire testimony incredible. “Because
of the advantaged position of the juvenile court in assessing
credibility and personalities, and also due to the juvenile court
judges’ special training, experience, and interest in their field
and devoted attention to cases within their jurisdiction, we defer
to the juvenile court and afford it wide latitude.” In re M.W.,
2016 UT App 217, ¶ 11, 387 P.3d 557.

¶14 At trial, Victim was confronted about inconsistencies
between her testimony that the third floor kissing and hugging
was nonconsensual and the events shown on the surveillance
video. During cross-examination, J.A.M.’s counsel showed the
surveillance video and pointed out times where it appeared
Victim rubbed J.A.M.’s back and hugged him. In response,
Victim agreed she hugged him but she denied she rubbed his
back and maintained she was pushing him and telling him to
stop throughout.

¶15 Victim also was asked to clarify whether J.A.M.’s penis
was outside his pants after she exited the restroom on the first
floor. She maintained she could see his penis under his shirt but
over his pants, although she was unable to see the top of his
pants. J.A.M.’s counsel followed up by asking, “So you don’t
know if it was under his pants or not? Maybe you could see it
through both?” Victim merely responded, “Yes.” Counsel did
not follow up for clarification.



20180610-CA                      6             2020 UT App 103
                           In re J.A.M.


¶16 Before making its ruling, the juvenile court said it
“listened to the entirety of the evidence,” “reviewed [Victim’s]
testimony,” and watched the surveillance video. In its ruling, the
court addressed the inconsistencies J.A.M. highlights on appeal.
Specifically, the court noted that the video alternately showed
Victim “hugging” J.A.M. “and tickling his back”—which the
court said “appeared to be consensual or not adverse actions”—
and then pushing J.A.M. away and turning “her head away from
him on three occasions.” After recognizing these inconsistencies,
the court could not “find, beyond a reasonable doubt, that the
activity on the 3rd floor was not consensual,” but it did “not find
that it matter[ed]” to its ultimate conclusion that what happened
on the first floor amounted to aggravated kidnapping.

¶17 We agree with the juvenile court that whether what
happened on the third floor was consensual was not outcome
determinative. And even if Victim consented to the activity on
the third floor, she was free to withdraw that consent at any
time. See, e.g., State v. Nunes, 2020 UT App 71, ¶ 31 (“It is
immaterial at what point the victim withdraws consent, so long
as that withdrawal is communicated to the defendant who
thereafter ignores it.” (quotation simplified)). This underscores
the court’s determination that whether the activity on the third
floor was consensual did not affect its overall analysis—Victim
could have withdrawn her consent at any time, and in fact she
testified that she communicated she did not consent to what
happened on the first floor. And the court’s detailed findings
and conclusions, which included the discrepancies in the video
itself and between the video and Victim’s testimony,
demonstrate that the court “looked at the totality of the
circumstances, weighed the evidence, and made decisions on the
credibility of [Victim].” See In re J.C., 2016 UT App 10, ¶ 29, 366
P.3d 867 (quotation simplified). Because “the juvenile court used
its advantaged position to assess [Victim’s] credibility,” see id.
¶ 28 (quotation simplified), and given the broad discretion
afforded the court in making credibility determinations, see In re



20180610-CA                     7               2020 UT App 103
                           In re J.A.M.


M.W., 2016 UT App 217, ¶ 11, we discern no error in the juvenile
court recognizing inconsistencies in Victim’s testimony but
nonetheless finding her credible.

B.    Inherent Improbability

¶18 J.A.M. next claims Victim gave what he characterizes as
inherently improbable testimony that (1) Victim did not consent
to the hugging and kissing on the third floor but she “willingly
walked with [J.A.M.] to an isolated, dark area of the school on
the first floor”; (2) she “immediately s[aw J.A.M.’s penis] ‘bump’
as she exited the restroom” while “at the same time [he]
immediately grabbed her from behind” and waited for her
outside the restroom instead of attacking her while she was
inside; (3) J.A.M. would not show “signs of arousal on the third
floor but would suddenly become aroused some twenty minutes
later . . . waiting for [Victim] to use the restroom”; and (4)
although there was nothing for Victim to grab onto while J.A.M.
was pulling her, he was still “unable to move her into the
restroom” after a ten-minute struggle. None of these contentions,
alone or together, supports a finding of inherent improbability.

¶19 Because of the deference given to juvenile courts in their
“ability and opportunity to evaluate credibility and demeanor,”
we deferentially review the court’s “decision to decline to
disregard a witness’s testimony due to inherent improbability”
and will reverse “only if it was clearly erroneous.” State v.
Skinner, 2020 UT App 3, ¶ 20, 457 P.3d 421 (quotation
simplified).

¶20 The inherent improbability doctrine is “narrow” and
“difficult to successfully establish . . . on appeal.” 3 Id. ¶ 31


3. Citing State v. Doyle, 2018 UT App 239, 437 P.3d 1266, the State
contends this inherent improbability argument is unpreserved
and we cannot reach it because J.A.M. did not argue plain error
                                                    (continued…)


20180610-CA                     8               2020 UT App 103
                            In re J.A.M.


(quotation simplified). To succeed on this “extremely rare
exception,” an appellant must demonstrate “(1) material
inconsistencies in an individual’s statements, (2) a complete lack
of corroboration . . . , and (3) patent falsity in the witness’s
statements.” State v. Lyden, 2020 UT App 66, ¶ 14; see also State v.
Prater, 2017 UT 13, ¶ 38, 392 P.3d 398; State v. Robbins, 2009 UT
23, ¶ 19, 210 P.3d 288; State v. Carrell, 2018 UT App 21, ¶¶ 50, 53,
414 P.3d 1030. “[W]itness testimony is inherently improbable
and may likewise be disregarded if it is (1) physically impossible
or (2) apparently false.” Robbins, 2009 UT 23, ¶ 16. “Testimony is
physically impossible when what the witness claims happened
could not have possibly occurred. On the other hand, testimony
is apparently false if its falsity is apparent, without any resort to
inferences or deductions.” State v. Cady, 2018 UT App 8, ¶ 19, 414
P.3d 974 (quotation simplified).

¶21 First, J.A.M. claims it is inherently improbable that Victim
did not consent to hugging and kissing on the third floor but


(…continued)
or another exception to preservation. But because “a defendant
need not file a separate motion or make a separate objection to
challenge the sufficiency of the evidence supporting the court’s
factual findings in a bench trial,” State v. Holland, 2018 UT App
203, ¶ 9, 437 P.3d 501, we resolve J.A.M.’s argument on the
merits, see State v. Jok, 2019 UT App 138, ¶ 20 n.8, 449 P.3d 610
(resolving an unpreserved inherent improbability challenge after
a bench trial and declining to address “whether the inherent-
improbability doctrine applies at all to bench trial verdicts,
where the trial court has presumably not only determined that
sufficient evidence existed but that this evidence met the burden
of proof beyond a reasonable doubt”), cert. granted, 456 P.3d 386
(Utah 2019); cf. Doyle, 2018 UT App 239, ¶¶ 17–19 (declining to
reach an unpreserved inherent improbability argument after a
jury trial).




20180610-CA                      9               2020 UT App 103
                            In re J.A.M.


“willingly walked with [J.A.M.] to an isolated, dark area of the
school on the first floor.” We take the opportunity to note that
not all victims of sexual assault or nonconsensual sexual conduct
react in the same manner, see Nunes, 2020 UT App 71, ¶¶ 32–33
(noting victims of sexual assault display a “diverse range of
reactions” and collecting cases), and the fact that Victim testified
that the activity on the third floor was nonconsensual but that
she still walked downstairs with J.A.M. does not come close to
rising to an inherent improbability. Because victims react in
varying ways, see id., we cannot characterize as patently false
Victim’s testimony on that point, and because Victim maintained
throughout her testimony that the third floor kissing was
nonconsensual, it was not internally inconsistent, see Carrell, 2018
UT App 21, ¶ 53 (“In order to meet the first element of the
Robbins test, the witness’s testimony at trial must be internally
inconsistent; the fact that a witness’s trial testimony is somewhat
at odds with other evidence in the case . . . is not enough to
render that testimony ‘inherently improbable.’”). Therefore,
assuming without deciding that the video does not constitute
corroborating evidence that the hugging and kissing on the third
floor was nonconsensual, J.A.M. has not carried his burden of
showing Victim’s testimony was inherently improbable. See
Skinner, 2020 UT App 3, ¶ 31.

¶22 Second, J.A.M. alleges it was physically impossible that
Victim saw his penis under his shirt as she exited the restroom
and that he also “immediately grabbed her from behind” and
waited outside the restroom only to attack her upon exiting. But
this is not physically impossible, nor is this testimony internally
inconsistent or patently false. See id.; State v. Jok, 2019 UT App
138, ¶ 23, 449 P.3d 610, cert. granted, 456 P.3d 386 (Utah 2019);
Carrell, 2018 UT App 21, ¶¶ 50, 53. Instead, as the State argues, it
is likely that, upon exiting the restroom, Victim immediately saw
the “bump” of J.A.M.’s penis and then he “stepp[ed] around
[her] to grab her from behind.” This is a “reasonable
explanation”; therefore, “[w]e do not read this testimony as



20180610-CA                     10               2020 UT App 103
                            In re J.A.M.


being possible only if [J.A.M. was in two places at once], and we
do not consider this testimony to be demonstrably false.” See Jok,
2019 UT App 138, ¶ 24 n.10.

¶23 Finally, J.A.M. claims it is inherently improbable that he
would not have shown visible signs of arousal on the third floor
only to be visibly aroused, approximately twenty minutes after
he and Victim stopped kissing, and that he would have been
unable to drag Victim into the restroom for ten minutes because
there was nothing for her to grab onto to resist his efforts. But
not only was Victim’s testimony to both of these points
internally consistent, J.A.M. has not demonstrated how it was
patently false or physically impossible. See id. And as the State
points out, that J.A.M.’s penis was immediately apparent to
Victim on the first floor is instead “indicative of his intent to
commit a sexual offense.” We therefore reject J.A.M.’s claims that
Victim’s testimony was inherently improbable.

C.     The Juvenile Court’s Factual Finding

¶24 J.A.M. claims the juvenile court clearly erred when it
found his penis was “protruding” because Victim testified that
she could see only a “bump” under his shirt and could not
definitively say whether his penis was out of his pants. The
court’s factual findings are reviewed under the clearly erroneous
standard, meaning “we will set aside [its] decision only when
that decision is against the clear weight of the evidence, or if we
otherwise reach a definite and firm conviction that a mistake has
been made.” In re J.C., 2016 UT App 10, ¶ 13, 366 P.3d 867
(quotation simplified).

¶25 Victim testified that, upon exiting the restroom, she could
see the “shape of” and “bump” of J.A.M.’s penis and that his
genitals were “out” and hidden only under his shirt. Victim also
testified that J.A.M.’s penis was noticeable on the first floor, but
it was not noticeable when they were hugging and kissing on the
third floor. And when J.A.M.’s counsel suggested “[m]aybe



20180610-CA                     11               2020 UT App 103
                            In re J.A.M.


[Victim] could see it through both [his shirt and pants],” Victim
responded, “Yes,” and counsel did not seek further clarification.
In its factual findings, the juvenile court said J.A.M.’s “penis was
obvious to . . . Victim where it had not been obvious before,” and
although the court did not “find beyond a reasonable doubt
whether [J.A.M.’s] pants were unbuttoned or unzipped,” “it was
immediately obvious to. . . Victim that [his] penis was
protruding and more visible than it was before.”

¶26 We discern no clear error here. Although Victim never
used the word “protruding” to describe J.A.M.’s penis, she did
describe it as being “out,” a visible “bump,” and obvious where
it had not been before. Thus, it does not follow that it was clearly
erroneous for the court to conclude J.A.M.’s penis was
“protruding” while also being “visible” and “obvious” based on
Victim’s testimony.

                  II. Inference Regarding Intent

¶27 J.A.M. contends the juvenile court erred when it inferred
he had intended to commit a sexual offense. His argument has
two components. First, he claims “[t]he aggravated kidnapping
statute requires an act in addition to the unlawful detention,”
and because no such act occurred, the court’s inference was
erroneous. Second, J.A.M. argues that, even if the statute does
not require an additional act, the facts do not support the
inference that he intended to commit a sexual offense.

A.     Aggravated Kidnapping Statute

¶28 As relevant here, “[a]n actor commits aggravated
kidnapping if the actor, in the course of committing unlawful
detention . . . acts with intent . . . to commit a sexual offense as
described in [the Utah Criminal Code].” Utah Code Ann.
§ 76-5-302(1)(b)(vi) (LexisNexis Supp. 2019). “To prove that an
aggravated kidnapping occurred, the State must demonstrate
that . . . an unlawful detention occurred, in conjunction with



20180610-CA                     12               2020 UT App 103
                             In re J.A.M.


aggravating circumstances.” State v. Wilder, 2016 UT App 210,
¶ 18, 387 P.3d 512, aff’d, 2018 UT 17, 420 P.3d 1064.

¶29 J.A.M. contends the aggravated kidnapping statute
requires an “act in addition to” the unlawful detention, and he
points to a number of cases in which this court or our supreme
court have affirmed aggravated kidnapping convictions where
the defendant voiced an intent to rape the victim, see State v.
Garcia, 2010 UT App 196, ¶ 11 n.1, 236 P.3d 853, demanded the
victim remove her clothes and perform oral sex, see Wilder, 2016
UT App 210, ¶ 4, or otherwise physically assaulted or threatened
the victim, see State v. Jolivet, 712 P.2d 843, 844 (Utah 1986); State
v. Kirby, 2016 UT App 193, ¶¶ 3–9, 382 P.3d 644. J.A.M. claims
that, because he “did not do or say anything threatening or
sexual to” Victim, he “did not touch [her] anywhere but her
waist and her feet,” and “the only other ‘act’ was [Victim’s]
incredible claim that she could see the ‘bump’ of [J.A.M.’s]
genitals out of his jeans but still under his shirt,” the State did
not establish “the ‘act’ element of the aggravated kidnapping
statute.”

¶30 But that misconstrues the law. As noted above, the statute
requires an unlawful detention “in conjunction with aggravating
circumstances.” Wilder, 2016 UT App 210, ¶ 18. As J.A.M.
concedes, an unlawful detention occurred. Therefore, the only
question is whether the “aggravating circumstances” must
consist of an additional act beyond the unlawful detention. They
do not. The statute requires, in relevant part, that “in the course
of committing unlawful detention,” the defendant “acts with
intent . . . to commit a sexual offense.” Utah Code Ann.
§ 76-5-302(1)(b)(vi). Because the “act” referenced in the statute is
preceded by “in the course of committing unlawful detention,”
id., the plain language of the statute demonstrates that the act of
committing an unlawful detention be performed with the intent
to commit a sexual offense. Therefore, we reject J.A.M.’s claim
that the aggravated kidnapping statute requires an act in
addition to the unlawful detention.


20180610-CA                      13               2020 UT App 103
                            In re J.A.M.


B.     Facts Supporting Inference to Commit a Sexual Offense

¶31 J.A.M. contends, even if there is no additional act required
to satisfy the aggravated kidnapping statute, it was clearly
erroneous for the juvenile court to infer, based on the hugging
and kissing on the third floor and the visible bump of his penis
under his clothes, that J.A.M. intended to commit a sexual
offense. “Intent is a state of mind, which is rarely susceptible of
direct proof. In the absence of direct proof, intent can be
inferred from conduct and attendant circumstances in the
light of human behavior and experience. Such inferences are
routinely employed in cases requiring proof of sexual intent.” In
re D.M., 2013 UT App 220, ¶ 10, 310 P.3d 741 (quotation
simplified).

       When intent is proven by circumstantial evidence,
       we must determine (1) whether the State presented
       any evidence that the defendant possessed the
       requisite intent, and (2) whether the inferences that
       can be drawn from that evidence have a basis in
       logic and reasonable human experience sufficient
       to prove that the defendant possessed the requisite
       intent.

State v. Whitaker, 2016 UT App 104, ¶ 13, 374 P.3d 56 (quotation
simplified).

¶32 The juvenile court determined, based on its findings of
fact, “that some kind of sexual act sufficient to meet the statutory
requirements [of forcible sexual abuse] was about to occur.”
“Forcible sexual abuse contains two elements of intent: a general
intent to take indecent liberties or touch the anus or genitals of
another without that person’s permission and the specific intent
or purpose to cause substantial emotional or physical pain or to
sexually arouse or gratify any person.” State v. Cegers, 2019 UT
App 54, ¶ 49, 440 P.3d 924 (quotation simplified).




20180610-CA                     14               2020 UT App 103
                           In re J.A.M.


¶33 The evidence supports the juvenile court’s reasonable
inference that J.A.M. intended to commit forcible sexual abuse.
The court credited Victim’s testimony that J.A.M.’s penis
“shape” and “bump” were obvious to her when she exited the
restroom, and the court inferred that this meant J.A.M. was
sexually aroused, which in turn the court inferred to mean he
intended to commit a sexual offense. The court also used the
activity on the third floor—whether it was consensual or not—as
a basis to conclude J.A.M. formed the requisite intent. To be sure,
evidence that J.A.M. vocalized his intentions would have been
helpful to infer intent to commit a sexual offense, see Whitaker,
2016 UT App 104, ¶ 14 (identifying cases in which circumstantial
evidence of sexual intent “could reasonably be inferred with a
basis in logic and human experience”), but doing so is not
required to establish the inference.

¶34 Although we recognize this is a close case, because a
“foundation for the court’s decision exist[ed] in the evidence,”
we are not permitted to “engage in a reweighing of the
evidence.” See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. Thus,
“we cannot say that the juvenile court’s inference that [J.A.M.]
possessed a sexual intent is so flawed as to render the inference
clearly erroneous,” see In re D.M., 2013 UT App 220, ¶ 11
(quotation simplified), and we affirm the juvenile court’s
conclusion that J.A.M. intended to commit a sexual offense when
he unlawfully detained Victim.


                         CONCLUSION

¶35 There was sufficient evidence for the juvenile court to
adjudicate J.A.M. delinquent of aggravated kidnapping. And the
court did not err when it inferred that J.A.M. intended to commit
a sexual offense.

¶36   Affirmed.




20180610-CA                    15               2020 UT App 103